Title: John Martin Baker to Thomas Jefferson, 4 March 1819
From: Baker, John Martin
To: Jefferson, Thomas


          
            Sir,
            George Town, D.C. March 4th 1819.—
          
          Your much Respected letter of the 11th January last, came to hand; I beg leave Sir, to return you thanks for your goodness in Remitting me my proposal with your Signature.—
          I have just published my work, and take the liberty to Remit a Copy herewith: should this Small work of my own experience and memory be approved of by you, it will be a lasting Satisfaction to him, who begs
           leave to Subscribe himself
          
             With Respect and Consideration Sir, Your most obedient humble Servant.
            John Martin Baker.
          
        